United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
V.P., Appellant
and
U.S. POSTAL SERVICE, CINCINNATI BULK
MAIL CENTER, Cincinnati, OH, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 08-250
Issued: May 5, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On November 1, 2007 appellant filed a timely appeal from the March 13 and October 2,
2007 decisions of the Office of Workers’ Compensation Programs which denied her claim.
Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over this case.
ISSUE
The issue is whether appellant met her burden of proof to establish that she sustained a
back condition causally related to factors of her federal employment.
FACTUAL HISTORY
On November 27, 2006 appellant, then a 51-year-old mail handler, filed a Form CA-2,
occupational disease claim, alleging that factors of her federal employment caused a lumbosacral
strain with sciatica, degenerative changes and a right disc protrusion at L4-5. She did not stop
work. In an attached statement, appellant advised that, under Office file number 090397173, she
had an accepted lumbosacral strain with sciatica, under file number 090445297, an accepted
traumatic injury to the back, and under file number 092014031, an accepted claim for mild

degenerative changes and a protruding disc at L4-5.1 Following back surgery in February 2004,
she returned to limited duty. At the present, appellant was working full time with lifting
restrictions of 10 pounds continually and 20 pounds intermittently but contended that she
sometimes worked outside her restrictions and did not have ergonomically correct seating. This
aggravated her back condition, causing constant back pain that radiated into her leg and foot.
Appellant noted that she only worked between 24 and 32 hours per week. In a February 15,
2007 letter, she reiterated that she had a nonergonomic chair and could not work an entire pay
period due to back pain. Appellant described her medications and noted that she attended school
three nights a week studying criminal justice.
In reports dated November 7, 2005 to January 5, 2007, Dr. Stephen D. Heis, an attending
Board-certified physiatrist, reported appellant’s treatment regimen and that she was working
light duty. In a February 21, 2006 report, he noted her complaint of increased pain in the right
low back radiating into the right buttock with a trigger point in the right L5 area. On March 21,
2006 Dr. Heis advised that a magnetic resonance imaging (MRI) scan of the lumbar spine
demonstrated postoperative changes and her report that her back was aggravated by bending and
lifting. On May 23, 2006 he provided lifting restrictions of 20 pounds occasionally and 10
pounds frequently with partial restrictions on pulling, pushing, standing, walking, etc. until
November 23, 2006. In an August 22, 2006 report, Dr. Heis stated that appellant told him she
could not continue her occupation because of her radiating back pain. On November 3, 2006 he
advised that examination revealed normal strength and reflexes on the right with right L5
paraspinal tenderness. Dr. Heis stated that appellant’s chair was not supportive and that she
reported that she had to regularly lift trays of mail that weighed 20 to 30 pounds. He stated that
no large disc herniation was seen on the MRI scan reported earlier. Dr. Heis provided a duty
status report dated January 5, 2007 with restrictions of two to four hours sitting and reaching
above the shoulder, one to two hours standing, bending and twisting, eight hours of walking, four
hours of pulling/pushing, six to eight hours of simple grasping, four to six hours of fine
manipulation and a weight restriction of 15 pounds continuously and 20 pounds intermittently.
He noted that appellant planned to retire and concentrate on going to school full time.
The employing establishment advised that appellant did not have to pick up tubs of mail
and had never requested a different chair. A modified-duty assignment accepted by appellant on
August 19, 2006 provided that she was to flip-flop letters for eight hours, lifting one at a time
with a five-pound lifting restriction and no prolonged sitting. A modified-duty assignment
accepted by appellant on January 12, 2007 provided that she would flip-flop letters for six to
eight hours, place mail into trays for eight hours with lifting restrictions of 15 pounds
continuously and 20 pounds intermittently. Bending and stooping were limited to one to two
hours and twisting to two hours. In a February 27, 2007 statement, William N. Watts, supervisor
of distribution and operations, stated that he had read appellant’s February 15, 2007 letter and
concurred with her narrative regarding the job activities that she believed contributed to her
condition.

1

Appellant also reported that under file number 092029350 her claim was not approved. By decision dated
July 6, 2006, Docket Number 06-524, the Board affirmed a December 8, 2005 Office decision finding that appellant
had not sustained a back injury in January 2003 causally related to factors of her federal employment.

2

By decision dated March 13, 2007, the Office denied the claim on the grounds that
appellant submitted no medical evidence that provided a definitive diagnosis in support of her
claimed low back condition.
On April 12, 2007 appellant, through her attorney, requested a hearing. In a June 1, 2007
report, Dr. Martin Fritzhand, a Board-certified urologist, reported that appellant had sustained
multiple low back injuries at work with accepted conditions of mild degenerative changes at
L4-5 and a right disc protrusion at L4-5 with back surgery in February 2005. He advised that her
symptoms resulted in an inability to maintain employment and that she had retired. Physical
findings included diminished range of motion and evidence of nerve root damage with strength
and sensory loss involving the right lower extremity. Dr. Fritzhand also provided an impairment
analysis and concluded:
“It is not medically possible to segregate her complaints and findings into each
specific claim. Symptoms and physical findings are clearly related to the
degenerative changes and allowed conditions for which she did undergo operative
intervention. And, any activity which would exacerbate her underlying
musculoskeletal distress would result in symptoms of low back pain. Any
remunerative employment would only result in ongoing low back pain. Her
symptoms would certainly prevent her from maintaining remunerative
employment.”
At the hearing, held on August 7, 2007, her attorney argued that Dr. Fritzhand’s opinion
established causal relationship. By decision dated October 2, 2007, an Office hearing
representative affirmed the March 13, 2007 decision.
LEGAL PRECEDENT
An employee seeking benefits under the Federal Employees’ Compensation Act2 has the
burden of establishing the essential elements of his or her claim including the fact that the
individual is an employee of the United States within the meaning of the Act, that the claim was
timely filed within the applicable time limitation period of the Act, that an injury was sustained
in the performance of duty as alleged and that any disability and/or specific condition for which
compensation is claimed are causally related to the employment injury. Regardless of whether
the asserted claim involves traumatic injury or occupational disease, an employee must satisfy
this burden of proof.3
Office regulations define the term “occupational disease or illness” as a condition
produced by the work environment over a period longer than a single workday or shift.”4 To
establish that an injury was sustained in the performance of duty in an occupational disease
claim, a claimant must submit the following: (1) medical evidence establishing the presence or
2

5 U.S.C. §§ 8101-8193.

3

Gary J. Watling, 52 ECAB 278 (2001).

4

20 C.F.R. § 10.5(ee).

3

existence of the disease or condition for which compensation is claimed; (2) a factual statement
identifying employment factors alleged to have caused or contributed to the presence or
occurrence of the disease or condition; and (3) medical evidence establishing that the diagnosed
condition is causally related to the employment factors identified by the claimant. The medical
opinion must be one of reasonable medical certainty, and must be supported by medical rationale
explaining the nature of the relationship between the diagnosed condition and the specific
employment factors identified by the claimant.5
Causal relationship is a medical issue, and the medical evidence required to establish a
causal relationship is rationalized medical evidence.6 Rationalized medical evidence is medical
evidence which includes a physician’s rationalized medical opinion on the issue of whether there
is a causal relationship between the claimant’s diagnosed condition and the implicated
employment factors. The opinion of the physician must be based on a complete factual and
medical background of the claimant, must be one of reasonable medical certainty, and must be
supported by medical rationale explaining the nature of the relationship between the diagnosed
condition and the specific employment factors identified by the claimant.7 Neither the mere fact
that a disease or condition manifests itself during a period of employment nor the belief that the
disease or condition was caused or aggravated by employment factors or incidents is sufficient to
establish causal relationship.8
ANALYSIS
The Board finds that appellant did not meet her burden of proof to establish that she has a
diagnosed back condition causally related to factors of her federal employment. At the time she
filed her claim on November 27, 2006, her modified position required that she flip letters for
eight hours a day with a five-pound lifting restriction and no prolonged sitting. Appellant’s
attending physiatrist, Dr. Heis, advised on May 23, 2006 that she could lift 10 pounds frequently
and 20 pounds occasionally. While appellant alleged that her back condition was caused by not
having an ergonomic chair, the employing establishment advised that neither she nor Dr. Heis
had ever requested one. Dr. Heis merely commented that her chair was not supportive. He did
not address how the chair contributed to appellant’s back condition, noting that she reported
increased pain and stated that she planned to retire so that she could attend school full time.
Dr. Heis also advised that appellant reported that she had to regularly lift mail trays weighing 20
to 30 pounds but did not otherwise discuss appellant’s modified job duties. The employing
establishment, however, advised that appellant did not have to lift mail tubs.
Dr. Fritzhand noted appellant’s history of back injuries at work and the MRI scan
findings of mild degenerative changes and a right disc protrusion at L4-5. He advised that “any
remunerative employment would only result in symptoms of low back pain” which would
5

Solomon Polen, 51 ECAB 341 (2000).

6

Jacqueline M. Nixon-Steward, 52 ECAB 140 (2000).

7

Id.

8

Dennis M. Mascarenas, 49 ECAB 215 (1997).

4

prevent employment. Dr. Fritzhand exhibited no knowledge of appellant’s modified job duties.
He did not address how her diagnosed back condition related to her employment activities.
The fact that work activities produced pain or discomfort revelatory of an underlying
condition does not raise an inference of causal relationship,9 and a diagnosis of “pain” does not
constitute the basis for payment of compensation.10 Likewise, the fear of future injury is not
compensable under the Act.11 While the medical opinion of a physician supporting causal
relationship does not have to reduce the cause or etiology of a disease or condition to an absolute
certainty, neither can such opinion be speculative or equivocal. The opinion of a physician
supporting causal relationship must be one of reasonable medical certainty that the condition for
which compensation is claimed is causally related to federal employment and such relationship
must be supported with affirmative evidence, explained by medical rationale and be based upon
a complete and accurate medical and factual background of the claimant.12
The Board finds that the reports of Dr. Heis and Dr. Fritzhand are not sufficiently
rationalized to establish that appellant has an employment-related back condition caused by
factors of her federal employment in November 2006. Neither physician provided a clear
opinion that appellant’s diagnosed condition was due to work factors, did not provide a sufficient
description of her modified work duties or otherwise provide medical rationale explaining how
her back condition was caused by her federal employment in November 2006 rather than other
factors such as a continuation of the accepted back condition under other claims.13
CONCLUSION
The Board finds that appellant did not meet her burden of proof to establish that she
sustained an employment-related back condition in November 2006.

9

Jimmie H. Duckett, 52 ECAB 332 (2001).

10

Robert Broome, 55 ECAB 339 (2004).

11

Manuel Gill, 52 ECAB 282 (2001).

12

Patricia J. Glenn, 53 ECAB 159 (2001).

13

Robert Broome, supra note 10.

5

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated October 2, 2007 be affirmed.
Issued: May 5, 2008
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

